QUINN, Associate Judge.
 Defendant appeals from two convictions of operating a pawn shop without n. license, in violation of Code 1951, 2-2002 (Supp. VII). His main contention is that •the evidence offered by the two police officers, who had misled him as to their identity, established entrapment and therefore the court, as a matter of law, should “have directed an acquittal. The court, how-ever, treated this evidence as presenting a question of fact and found defendant guilty as charged.
Our examination of the record convinces us that the only issue involved was that of credibility. The testimony was conflicting and therefore presented a question for the trial judge. Concerning entrapment, it has been held that prosecution is not defeated where an officer merely affords an opportunity for the commission of an offense.1 The record indicates sufficient evidence to support the convictions, and we find no error for which the judgments should be reversed.
Affirmed.

. Sorrells v. United States, 1932, 287 U.S 435, 53 S.Ct. 210, 77 L.Ed. 413, 86 A.L.R. 249 (1933).